DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaami (US 2015/0265149).
Regarding claim 1, Tanaami discloses, an ophthalmologic apparatus that inspects a subject eye of a subject (Figs. 1-12), comprising: 
an optometry device (106) that inspects the subject eye (Para. 0032); 

a face supporter (112) that holds the subject eye at an optometry position by supporting a face of the subject; and 
a changing device (102, 107, 113, 125) that relatively changes a positional relationship between the optometry position and the base in a working distance direction of the optometry device (Para. 0034-0036).
Regarding claim 2, Tanaami discloses, the changing device relatively moves the base and the face supporter in the working distance direction to change the positional relationship (Para. 0034-0036).
Regarding claim 3, Tanaami discloses, the changing device moves the face supporter with respect to the base (Para. 0034-0036 and 113).
Regarding claim 4, Tanaami discloses, the changing device moves the base with respect to the face supporter (Para. 0034-0036 and see 102, 107, 125).
Regarding claim 5, Tanaami discloses, the face supporter is a forehead pad or a chin rest (113).
Regarding claim 6, Tanaami discloses, a controller (80) configured to notify an inspector that the optometry should change by the changing device (Para. 0050-0060 and see Fig. 7).
Regarding claim 7, Tanaami discloses, the changing device includes a driver, and drives the driver to relatively move the base and the face supporter (103, 104, 113, 117, 120).
Regarding claim 8, Tanaami discloses, a change detector that detects whether or not the optometry position is changed by the changing device (Para. 0050-0060 and see Fig. 7); and a controller configured to notify an inspector that the optometry position should be changed by the 
Regarding claim 11, Tanaami discloses, the changing device includes a movement locking device that locks the relative movement of the base and the face supporter to change the optometry position to a predetermined position corresponding to an optical adapter mounted on the optometry device (Para. 0050-0060).
Regarding claim 12, Tanaami discloses, the changing device changes the optometry position by a distance corresponding to an optical adapter mounted on the optometry device (Para. 0050-0060).
Regarding claim 13, Tanaami discloses, the charging device changes the optometry position by equal to or more than 100 mm (Para. 0050-0060).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaami (US 2015/0265149) as applied to claim 1 above, in view of Castro (WO 2017/048873).
Tanaami remains as applied to claim 1 above.

Castro teaches, from the same field of endeavor that in an ophthalmologic apparatus (Figs. 39-44D) that it would have been desirable to include an adapter detector (1190) that detects whether or not an optical adapter (1132) mounted on the optometry device (Para. 0317); and a controller (see 500 of Fig. 12) configured to notify an inspector that the optometry position should be changed by the changing device or to control the driver based on a result of detection by the adapter detector (Para. 0110, 0173 and 0317).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adapter detector that detects whether or not an optical adapter mounted on the optometry device; and a controller configured to notify an inspector that the optometry position should be changed by the changing device or to control the driver based on a result of detection by the adapter detector as taught by the ophthalmologic apparatus of Castro in the ophthalmologic apparatus of Tanaami since Castro teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an ophthalmologic apparatus with improved efficiency and reduced costs.
Regarding claim 10, Tanaami in view of Castro discloses and teaches as set forth above, and Castro further teaches, from the same field of endeavor that in an ophthalmologic apparatus (Figs. 39-44D) that it would have been desirable to make the adapter detector detects (1190) a type of the optical adapter (1132), and wherein the controller notifies the inspector that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Castro in the ophthalmologic apparatus of Tanaami since Castro teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an ophthalmologic apparatus with improved efficiency and reduced costs.
Regarding claim 14, Tanaami in view of Castro discloses and teaches as set forth above, and Castro further teaches, from the same field of endeavor that in an ophthalmologic apparatus (Figs. 39-44D) that it would have been desirable to make the changing device includes a face support attachment (1132) that is attachable to the face supporter, and changes the positional relationship by mounting the face support attachment on the face supporter (Para. 0110, 0173 and 0317).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Castro in the ophthalmologic apparatus of Tanaami since Castro teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an ophthalmologic apparatus with improved efficiency and reduced costs.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaami (US 2015/0265149) as applied to claim 1 above, in view of Hanaki (WO 2017/002846).
Tanaami remains as applied to claim 1 above.

Hanaki teaches, from the same field of endeavor that in an ophthalmologic apparatus (Fig. 1) that it would have been desirable to include a rotator (6, 66, 67) that horizontally rotates the face supporter with respect to the base, and the rotator includes a rotation driver (6, 66, 67), and drives the rotation driver to rotate the face supporter (6, 66, 67 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotator that horizontally rotates the face supporter with respect to the base, and the rotator includes a rotation driver, and drives the rotation driver to rotate the face supporter as taught by the ophthalmologic apparatus of Hanaki in the ophthalmologic apparatus of Tanaami since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
Regarding claim 17, Tanaami in view of Hanaki discloses and teaches as set forth above, and Hanaaki teaches, from the same field of endeavor that in an ophthalmologic apparatus that it would have been desirable to include a rotation detector (70) that detects whether or not the face supporter is rotated by the rotator; and a controller (“PC” and “LM”) configured to notify an inspector that the optometry position should he changed by the changing, device or to control the rotation driver based on a result of detection by the rotation detector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Hanaki in the ophthalmologic apparatus of Tanaami since Hanaki teaches it is known to 
Regarding claim 18, Tanaami in view of Hanaki discloses and teaches as set forth above, and Hanaaki teaches, from the same field of endeavor that in an ophthalmologic apparatus that it would have been desirable to make the rotator includes a rotation locking device that locks the rotation of the face supporter when the face supporter is rotated to a predetermined angle corresponding to an optical adapter mounted on the optometry device (6, 66, 67 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Hanaki in the ophthalmologic apparatus of Tanaami since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
Regarding claim 19, Tanaami in view of Hanaki discloses and teaches as set forth above, and Hanaaki teaches, from the same field of endeavor that in an ophthalmologic apparatus that it would have been desirable to make the rotator rotates the face supporter in a range of 10.degree. to 60.degree. to left and right respectively from a normal imaging direction (6, 66, 67 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Hanaki in the ophthalmologic apparatus of Tanaami since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
claim 20, Tanaami in view of Hanaki discloses and teaches as set forth above, and Hanaaki teaches, from the same field of endeavor that in an ophthalmologic apparatus that it would have been desirable to make the rotator rotates a face support attachment that is attachable to the face supporter (6, 66, 67 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by Hanaki in the ophthalmologic apparatus of Tanaami since Hanaki teaches it is known to include these features in an ophthalmologic apparatus for the purpose of providing an accurate ophthalmologic apparatus with suppressed noise light.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen (CN 201675921) discloses an ophthalmologic apparatus that includes an optometry device that inspect an eye, a base, a face supporter and a changing device that changes a positional relationship between the optometry position and the base in a working distance direction of the optometry device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/25/2022